          Case 8:19-cv-01672-KES Document 1 Filed 08/31/19 Page 1 of 9 Page ID #:1


 1   Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
 2   MANNING LAW, APC
     20062 SW Birch Street, Ste. 200
 3   Newport Beach, CA 92660
 4   Office: (949) 200-8755
     DisabilityRights@manninglawoffice.com
 5

 6
     Attorney for Plaintiff: CARMEN JOHN PERRI
 7

 8
                             UNITED STATES DISTRICT COURT
 9
                           CENTRAL DISTRICT OF CALIFORNIA
10

11
                                              Case No.
12   CARMEN JOHN PERRI, an
                                              Complaint For Damages And
13   individual,                              Injunctive Relief For:
14
                       Plaintiff,             1. VIOLATIONS OF THE
15                                               AMERICANS WITH DISABILITIES
     v.                                          ACT OF 1990, 42 U.S.C. §12181 et
16
                                                 seq. as amended by the ADA
17                                               Amendments Act of 2008 (P.L. 110-
     STOEWSAND & BORDEN, INC., a
18                                               325).
     California corporation;
19   WINEBRIGHT WARNER, LLC, a
                                              2. VIOLATIONS OF THE UNRUH
     California limited liability company;
20                                               CIVIL RIGHTS ACT, CALIFORNIA
     and DOES 1-10, inclusive,
                                                 CIVIL CODE § 51 et seq.
21

22
                      Defendants.

23

24           Plaintiff, CARMEN JOHN PERRI (“Plaintiff”), complains of Defendants
25   STOEWSAND & BORDEN, INC., a California corporation; WINEBRIGHT
26   WARNER, LLC, a California limited liability company; and Does 1-10
27   (“Defendants”) and alleges as follows:
28                                       PARTIES:
                                               1
                                         COMPLAINT
       Case 8:19-cv-01672-KES Document 1 Filed 08/31/19 Page 2 of 9 Page ID #:2


 1         1.     Plaintiff’s musculoskeletal and neurological systems are impaired.
 2
     These impairments result in weakness, fatigue, pain, and loss of strength in his arms,
 3
     hands, and legs. He has also developed permanent nerve damage that has caused
 4

 5   increased pain and limits his ability to function and limits his mobility, especially for

 6   any extended period of time. He is substantially limited in performing one or more
 7   major life activities, including but not limited to: walking, standing, ambulating,
 8
     and/or sitting. Plaintiff’s circulatory and cardiovascular systems are impaired.
 9
     Specifically, Plaintiff has been diagnosed with Atrial Fibrillation. This substantially
10

11   limits his ability to walk, stand, ambulate, breath, sit, or otherwise function. As a

12   result of his impairments, he is subject to falls, unsteady on his feet, cannot walk for
13   any significant distance without having to periodically rest, and often relies upon
14
     mobility devices to ambulate including a cane, walker, or wheelchair. With such
15
     disabilities, Plaintiff qualifies as a member of a protected class under the Americans
16

17   with Disabilities Act (“ADA”), 42 U.S.C. §12102(2) as amended by the ADA

18   Amendments Act of 2008 (P.L. 110-325) and the regulations implementing the
19   ADA set forth at 28 C.F.R. §§ 36.101 et seq. He was issued a Disabled Person
20
     Parking Placard by the State of California in June 2017.
21
           2.     Plaintiff is informed and believes and thereon alleges that
22
     WINEBRIGHT WARNER, LLC, a California limited liability company, owned the
23
     property located at 10130 Warner Ave, Suite H, Fountain Valley, California 92708
24
     (“Property”) on or around July 29, 2019.
25
           3.     Plaintiff is informed and believes and thereon alleges that Defendant
26
     WINEBRIGHT WARNER, LLC, a California limited liability company, owns the
27
     Property currently.
28
           4.     Plaintiff is informed and believes and thereon alleges that Defendant
                                                2
                                           COMPLAINT
       Case 8:19-cv-01672-KES Document 1 Filed 08/31/19 Page 3 of 9 Page ID #:3


 1   STOEWSAND & BORDEN, INC., a California corporation, owned, operated, and
 2   controlled Lamppost Pizza (“Business”) located at the Property on July 29, 2019.
 3          5.     Defendant STOEWSAND & BORDEN, INC., a California corporation,
 4   owns, operates, and controls the Business located at the Property currently.
 5          6.     Plaintiff does not know the true names of Defendants, their business
 6   capacities, their ownership connection to the subject property and business, or their
 7   relative responsibilities in causing the access violations herein complained of, and
 8   alleges a joint venture and common enterprise by all such Defendants. Plaintiff is
 9   informed and believes that each of the Defendants herein, including Does 1 through
10   10, inclusive, is responsible in some capacity for the events herein alleged, or is a
11   necessary party for obtaining appropriate relief. Plaintiff will seek leave to amend
12   when the true names, capacities, connections, and responsibilities of the Defendants
13   and Does 1 through 10, inclusive, are ascertained.
14                               JURISDICTION AND VENUE
15          7.     This Court has subject matter jurisdiction over this action pursuant
16   to 28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the ADA.
17          8.     This court has supplemental jurisdiction over Plaintiff’s non-federal
18   claims pursuant to 28 U.S.C. § 1367, because Plaintiff’s Unruh Civil Rights Act,
19   California Civil Code § 51 et seq., (“UCRA”) claims are so related to Plaintiff’s
20   federal ADA claims in that they have the same nucleus of operative facts and
21   arising out of the same transactions, they form part of the same case or controversy
22   under Article III of the United States Constitution.
23          9.     Venue is proper in this court pursuant to 28 U.S.C. §1391 because the
24   real property which is the subject of this action is located in this district and because
25   Plaintiff's causes of action arose in this district.
26                                FACTUAL ALLEGATIONS
27          10.    Plaintiff went to the Business on or about July 29, 2019 for the dual
28   purpose of buying a beer and to confirm that this public place of accommodation is
                                                  3
                                             COMPLAINT
       Case 8:19-cv-01672-KES Document 1 Filed 08/31/19 Page 4 of 9 Page ID #:4


 1   accessible to persons with disabilities within the meaning federal and state law.
 2         11.    The Business is a facility open to the public, a place of public
 3   accommodation, and a business establishment.
 4         12.    Parking spaces are one of the facilities, privileges and advantages
 5   reserved by defendants to persons at the property serving the Business.
 6         13.    Unfortunately, although parking spaces were one of the facilities
 7   reserved for patrons, there were no designated parking spaces available for persons
 8   with disabilities that complied with the 2010 Americans with Disability Act
 9   Accessibility Guidelines (“ADAAG”) on July 29, 2019.
10         14.    At that time, instead of having architectural barrier free facilities for
11
     patrons with disabilities, Plaintiff experienced the following at the Business and
12
     Property that are violations of the ADAAG: a built up curb ramp that projects from
13

14   the sidewalk and into the access aisle (Section 502.4); and the curb ramp is in excess

15   of the maximum grade allowed by ADAAG specifications. Therefore, currently,
16   there is no available accessible parking that serves the Business.
17         15.    Subject to the reservation of rights to assert further violations of law
18   after a site inspection found infra, Plaintiff asserts there are additional ADA
19   violations which affect him personally.
20         16.    Plaintiff is informed and believes and thereon alleges Defendants had
21   no policy or plan in place to make sure that there was compliant accessible parking
22   reserved for persons with disabilities prior to July 29, 2019.
23         17.    Plaintiff is informed and believes and thereon alleges Defendants have
24   no policy or plan in place to make sure that the designated disabled parking for
25   persons with disabilities comport with the ADAAG.
26         18.    Plaintiff personally encountered these barriers. The presence of these
27   barriers related to Plaintiff’s disability denies Plaintiff his right to enjoy accessible
28   conditions at public place of accommodation and invades legally cognizable
                                                 4
                                            COMPLAINT
       Case 8:19-cv-01672-KES Document 1 Filed 08/31/19 Page 5 of 9 Page ID #:5


 1   interests created under the ADA.
 2          19.      The conditions identified supra in paragraph 14 are necessarily related
 3   to Plaintiff’s legally recognized disability in that Plaintiff is substantially limited in
 4   the major life activities of walking, standing, ambulating, and sitting; Plaintiff is the
 5   holder of a disabled parking placard; and because the enumerated conditions relate
 6   to the use of the accessible parking, relate to the slope and condition of the
 7   accessible parking and accessible path to the accessible entrance, relate to the width
 8   of the accessible path to the accessible entrance, and relate to the safety of the
 9   accessible path to the accessible entrance.
10          20.      As an individual with a mobility disability who at times relies upon a
11   wheelchair or other mobility device, Plaintiff has a keen interest in whether public
12   accommodations have architectural barriers that impede full accessibility to those
13   accommodations by individuals with mobility impairments.
14          21.      Plaintiff is being deterred from patronizing the Business and its
15   accommodations on particular occasions, but intends to return to the Business for the
16   dual purpose of availing himself of the goods and services offered to the public and
17   to ensure that the Business ceases evading its responsibilities under federal and state
18   law.
19          22.      Upon being informed that the public place of accommodation has
20   become fully and equally accessible, he will return within 45 days as a “tester” for
21   the purpose of confirming their accessibility. Civil Rights Educ. and Enforcement
22   Center v. Hospitality Props. Trust, 867 F.3d 1093, 1096 (9th Cir. 2017).
23          23.      As a result of his difficulty experienced because of the inaccessible
24   condition of the facilities of the Business, Plaintiff was denied full and equal access
25   to the Business and Property.
26          24.      The Defendants have failed to maintain in working and useable
27   conditions those features required to provide ready access to persons with
28   disabilities.
                                                  5
                                             COMPLAINT
       Case 8:19-cv-01672-KES Document 1 Filed 08/31/19 Page 6 of 9 Page ID #:6


 1         25.    The violations identified above are easily removed without much
 2   difficulty or expense. They are the types of barriers identified by the Department of
 3   Justice as presumably readily achievable to remove and, in fact, these barriers are
 4   readily achievable to remove. Moreover, there are numerous alternative
 5   accommodations that could be made to provide a greater level of access if complete
 6   removal were not achievable.
 7         26.    Given the obvious and blatant violation alleged hereinabove, Plaintiff
 8   alleges, on information and belief, that there are other violations and barriers in the
 9   site that relate to his disability. Plaintiff will amend the complaint, to provide proper
10   notice regarding the scope of this lawsuit, once he conducts a site inspection.
11   However, the Defendants are on notice that the Plaintiff seeks to have all barriers
12   related to his disability remedied. See Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008)
13   (holding that once a plaintiff encounters one barrier at a site, the plaintiff can sue to
14   have all barriers that relate to his disability removed regardless of whether he
15   personally encountered them).
16         27.    Without injunctive relief, Plaintiff will continue to be unable to fully
17   access Defendants’ facilities in violation of Plaintiff’s rights under the ADA.
18                               FIRST CAUSE OF ACTION
19   VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT OF 1990,
20     42 U.S.C. § 12181 et seq. as amended by the ADA Amendments Act of 2008
21                                        (P.L. 110-325)
22         28.    Plaintiff re-alleges and incorporates by reference all paragraphs alleged
23   above and each and every other paragraph in this Complaint necessary or helpful to
24   state this cause of action as though fully set forth herein.
25         29.    Under the ADA, it is an act of discrimination to fail to ensure that the
26   privileges, advantages, accommodations, facilities, goods, and services of any place
27   of public accommodation are offered on a full and equal basis by anyone who owns,
28   leases, or operates a place of public accommodation. See 42 U.S.C. § 12182(a).
                                                 6
                                            COMPLAINT
       Case 8:19-cv-01672-KES Document 1 Filed 08/31/19 Page 7 of 9 Page ID #:7


 1   Discrimination is defined, inter alia, as follows:
 2                a.     A failure to make reasonable modifications in policies, practices,
 3                       or procedures, when such modifications are necessary to afford
 4                       goods, services, facilities, privileges, advantages, or
 5                       accommodations to individuals with disabilities, unless the
 6                       accommodation would work a fundamental alteration of those
 7                       services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
 8                b.     A failure to remove architectural barriers where such removal is
 9                       readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
10                       defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
11                       Appendix "D".
12                c.     A failure to make alterations in such a manner that, to the
13                       maximum extent feasible, the altered portions of the facility are
14                       readily accessible to and usable by individuals with disabilities,
15                       including individuals who use wheelchairs, or to ensure that, to
16                       the maximum extent feasible, the path of travel to the altered area
17                       and the bathrooms, telephones, and drinking fountains serving
18                       the area, are readily accessible to and usable by individuals with
19                       disabilities. 42 U.S.C. § 12183(a)(2).
20         30.    Any business that provides parking spaces must provide accessible
21   parking spaces. 2010 Standards § 208. Under the 2010 Standards, access aisles shall
22   be at the same level as the parking spaces they serve. Changes in level are not
23   permitted. 2010 Standards § 502.4. "Access aisles are required to be nearly level in
24   all directions to provide a surface for wheelchair transfer to and from vehicles." 2010
25   Standards § 502.4 Advisory. Here the failure to provide a level access aisle in the
26   designated disabled parking space is a violation of the law and excess slope angle in
27   the access pathway is a violation of the law.
28         31.    A public accommodation must maintain in operable working condition
                                                7
                                           COMPLAINT
       Case 8:19-cv-01672-KES Document 1 Filed 08/31/19 Page 8 of 9 Page ID #:8


 1   those features of its facilities and equipment that are required to be readily accessible
 2   to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
 3         32.       Here, the failure to ensure that accessible facilities were available and
 4   ready to be used by Plaintiff is a violation of law.
 5         33.       Given its location and options, Plaintiff will continue to desire to
 6   patronize the Business but he has been and will continue to be discriminated against
 7   due to lack of accessible facilities and, therefore, seeks injunctive relief to remove
 8   the barriers.
 9                                SECOND CAUSE OF ACTION
10       VIOLATION OF THE UCRA, CALIFORNIA CIVIL CODE § 51 et seq.
11         34.       Plaintiff re-alleges and incorporates by reference all paragraphs alleged
12   above and each and every other paragraph in this Complaint necessary or helpful to
13   state this cause of action as though fully set forth herein.
14         35.       California Civil Code § 51 et seq. guarantees equal access for people
15   with disabilities to the accommodations, advantages, facilities, privileges, and
16   services of all business establishments of any kind whatsoever. Defendants are
17   systematically violating the UCRA, Civil Code § 51 et seq.
18         36.       Because Defendants violate Plaintiff’s rights under the ADA, they also
19   violated the UCRA and are liable for damages. (Civ. Code § 51(f), 52(a).) These
20   violations are ongoing.
21         37.       Plaintiff is informed and believes and thereon alleges that Defendants’
22   actions constitute discrimination against Plaintiff on the basis of a disability, in
23   violation of the UCRA, Civil Code § 51 et seq., because Defendants have been
24   previously put on actual or constructive notice that the Business is inaccessible to
25   Plaintiff. Despite this knowledge, Defendants maintain their premises in an
26   inaccessible form, and Defendants have failed to take actions to correct these
27   barriers.
28                                            PRAYER
                                                  8
                                              COMPLAINT
       Case 8:19-cv-01672-KES Document 1 Filed 08/31/19 Page 9 of 9 Page ID #:9


 1   WHEREFORE, Plaintiff prays that this court award damages provide relief as
 2   follows:
 3         1.     A preliminary and permanent injunction enjoining Defendants from
 4   further violations of the ADA, 42 U.S.C. § 12181 et seq. as amended by the ADA
 5   Amendments Act of 2008 (P.L. 110-325), and UCRA, Civil Code § 51 et seq. with
 6   respect to its operation of the Business and Property; Note: Plaintiff is not invoking
 7   section 55, et seq, of the California Civil Code and is not seeking injunctive
 8   relief under the Disabled Persons Act (Cal. C.C. §54) at all.
 9         2.     An award of actual damages and statutory damages of not less than
10   $4,000 per violation pursuant to § 52(a) of the California Civil Code;
11         3.     An additional award of $4,000.00 as deterrence damages for each
12   violation pursuant to Johnson v. Guedoir, 218 F. Supp. 3d 1096; 2016 U.S. Dist.
13   LEXIS 150740 (USDC Cal, E.D. 2016);
14         4.     For reasonable attorneys' fees, litigation expenses, and costs of suit,
15   pursuant to 42 U.S.C. § 12205; California Civil Code § 52;
16                               DEMAND FOR JURY TRIAL
17         Plaintiff hereby respectfully requests a trial by jury on all appropriate issues
18   raised in this Complaint.
19
20   Dated: August 31, 2019                 MANNING LAW, APC
21

22                                    By: /s/ Joseph R. Manning Jr., Esq.
                                         Joseph R. Manning Jr., Esq.
23                                      Attorney for Plaintiff
24

25

26

27
28
                                                9
                                           COMPLAINT
